Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 30th, 2021 have been fully considered but they are not persuasive. Examiner appreciates Applicant's response but respectfully disagrees that Scarinci, Tsugibashi, and Plank fail to teach the amended limitations of Claims 1 and 8.
Specifically, Applicant argues that Scarinci fails to teach the amended limitations, “the flow path forming plate comprises a plurality of microporous plates in which the plurality of fine through-holes are formed, and the plurality of microporous plates are integrally stacked in a state where the plurality of fine through-holes communicate with each other”. Applicant contends that “a viscous dissipation liner 64 of Scarinci has two walls disposed with spacing D4 between the two walls in the thickness direction (See Fig. 3B). Therefore, the viscous dissipation liner 64 of FIG. 3B of Scarinci is not integrally stacked, which is contrary to the above limitations”. Applicant appears to indicate that the space between the stacked plates means that they fail to be in an “integrally stacked” configuration. Examiner respectfully disagrees. Scarinci discloses that the two walls together integrally form the viscous dissipation liner. One of ordinary skill in the art would recognize that the walls are not two separate structures but rather form one integral piece. The plates (walls) of Scarinci are considered integrally stacked even if there is a space between them, as said spacing doesn’t prevent the plates from 
The rejection of Claims 1 and 8 have been updated under 35 U.S.C. 103 in light of the amendments filed March 30th, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a step of preparing a plurality of plate members in which the plurality of through-holes are formed" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is an independent claim. Prior to line 3, Claim 8 fails to recite a plurality of through-holes. Therefore, Claim 8 is indefinite due to a lack of antecedent basis. (Examiner’s note: Examiner recommends changing “the plurality” in line 3 to “a plurality”).
Claims 10-14 are indefinite due to their dependency on Claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scarinci et al. (US7722316) in view of Tsugibashi et al. (JP2006119432).
Regarding Claim 1, Scarinci et al. teaches a silencing device comprising: a flow path forming plate having a flow path forming surface forming a wall surface of a flow path through which a fluid flows (Col. 3, lines 25-31; Fig. 3 #64 – porous liner as silencing device, which includes a plate, #24 – discharge duct as flow path); and a cavity defining portion defining a cavity on a reverse surface side facing a side opposite to the flow path forming surface with respect to the flow path forming plate (Col. 3, lines 25-31; Fig. 3 #68 – cavity on reverse side of flow path), wherein the flow path forming plate has formed therein a plurality of fine through-holes which are configured to provide communication between the flow path forming surface and the reverse surface (Col. 3, lines 25-31; Fig. 3 #66), the flow path forming plate has a plurality of microporous plates in which the plurality of fine through- holes are formed, and the plurality of microporous plates are integrally stacked in a state where the plurality of fine through- holes communicate with each other (Col. 3, lines 40-45; Fig. 3B #64A,64B – identical layers of porous liner as integrally stacked plates).
However, Scarinci et al. fails to teach that the through-holes have a diameter from 0.01 mm to 0.5 mm.
Tsugibashi et al. teaches a silencing device for a turbine, the device including a plate that has through holes in communication with the flow path and a cavity on the reverse side of the plate (Fig. 1). The holes have a diameter from 0.2mm to 2 mm, in order to increase the efficiency of the viscous dampening effect and absorb more sound (paragraphs 0016, 0017). Scarinci et al. and Tsugibashi et al. are analogous prior art as they both relate to silencing devices. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the holes taught by Scarinci et al. with the diameters taught by Tsugibashi et al., in order to improve viscous dampening efficiency and absorb more sound (Tsugibashi et al., paragraphs 0016,0017). Furthermore, finding the optimum value of a known variable is obvious. Therefore, it would have been further obvious to a person of ordinary skill to have arrived at a through-hole diameter between 0.01 mm to 0.5 mm if such a diameter provided an optimum value of noise reduction (Tsugibashi et al., paragraphs 0016,0017).
Regarding Claim 3, Scarinci et al. as modified by Tsugibashi et al. teaches all the limitations of Claim 1 above. 
wherein the flow path forming plate has a thickness of 0.5 mm to 5 mm.
Scarinci et al. does teach that the thickness of the porous sheets is preferably small, with thinner sheets improving compactness which in turn decreases cost and increases applicability to different designs which providing sufficient strength (Col. 6, lines 52-64). Barring a criticality or unexpected result, the finding of an optimum value for a known variable is obvious. Therefore, it would have been obvious to a person of ordinary skill in the art to arrive at a plate thickness of 0.5 mm to 5 mm if such a thickness provided the optimum results for strength and cost while still being applicable to the compressor (Scarinci et al. Col. 6, lines 52-64).
Regarding Claim 4, Scarinci et al. as modified by Tsugibashi et al. teaches all the limitations of Claim 1 above. Scarinci et al. further teaches wherein an opening ratio of the plurality of through-holes in the flow path forming surface is 0.01 to 10% (Col. 5, lines 5-7).
Regarding Claim 5, Scarinci et al. as modified by Tsugibashi et al. teaches all the limitations of Claim 1 above. Scarinci et al. further teaches wherein the cavity defining portion has an outer peripheral wall portion integrally provided on the reverse surface of the flow path forming plate and surrounding an outer peripheral portion of the cavity (Fig. 3B).
Regarding Claim 7, Scarinci et al. as modified by Tsugibashi et al. teaches all the limitations of Claim 1 above. Scarinci et al. further teaches a rotary machine comprising the silencing device in at least a part of a wall surface of a flow path through which a fluid flows (Col. 2, lines 44-53; Fig. 3).
 wherein an opening ratio of the plurality of through-holes in the flow path forming surface is 0.01 to 10% (Col. 5, lines 5-7).
Regarding Claim 13, Scarinci et al. as modified by Tsugibashi et al. teaches all the limitations of Claim 3 above. Scarinci et al. further teaches wherein an opening ratio of the plurality of through-holes in the flow path forming surface is 0.01 to 10% (Col. 5, lines 5-7).
Claims 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scarinci et al. in view of Tsugibashi et al., and further in view of Plank et al. (US8167537).
Regarding Claim 8, Scarinci et al. teaches a method for manufacturing a silencing device provided on a wall surface of a flow path through which a fluid flows in a rotary machine, the method comprising: a step of preparing a plurality of plate members in which the plurality of through-holes are formed (Col. 3, lines 25-31; Fig. 3 #64 – porous liner as silencing device, which includes plate members #64A,64B, and through-holes #66); a step of forming a flow path forming plate by stacking the plurality of plate members in a state where the plurality of fine through- holes communicate with each other and by integrally joining the plurality of plate members (Col. 3, lines 40-45; Fig. 3B #64A,64B – identical layers of porous liner as integrally stacked plates); and a step of forming a cavity defining portion defining a cavity on a reverse surface side of the flow path forming plate, the reverse surface being located on a reverse side of the flow path forming surface (Col. 3, lines 25-31; Fig. 3 #68 – cavity on reverse side of flow path).
However, Scarinci et al. fails to teach a step of forming a plurality of fine through-holes with a diameter from 0.01 mm to 0.5 mm.
Tsugibashi et al. teaches a silencing device for a turbine, the device including a plate that has through holes in communication with the flow path and a cavity on the reverse side of the plate (Fig. 1). The holes have a diameter from 0.2mm to 2 mm, in order to increase the efficiency of the viscous dampening effect and absorb more sound (paragraphs 0016, 0017). Scarinci et al. and Tsugibashi et al. area analogous prior art as they both relate to silencing devices. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the holes taught by Scarinci et al. with the diameters taught by Tsugibashi et al., in order to improve viscous dampening efficiency and absorb more sound (Tsugibashi et al., paragraphs 0016,0017). Furthermore, finding the optimum value of a known variable is obvious. Therefore, it would have been further obvious to a person of ordinary skill to have arrived at a through-hole diameter between 0.01 mm to 0.5 mm if such a diameter provided an optimum value of noise reduction (Tsugibashi et al., paragraphs 0016,0017).
However, Scarinci et al. as modified by Tsugibashi et al. fails to explicitly teach that the holes are formed by etching in each of the plurality of plate members.
Plank et al. teaches a turbine airfoil that includes an insert formed by a plurality of thin metal plates, where the plate have holes that are formed by a photo-etching process (Col. 3, lines 5-10). Scarinci et al., Tsugibashi et al., and Plank et al. are analogous prior art as they each relate to forming holes in thin plate components of 
Regarding Claim 11, Scarinci et al. as modified by Tsugibashi et al. and further modified by Plank et al. teaches all the limitations of Claim 8 above.
However, Scarinci et al. as modified by Tsugibashi et al. fails to explicitly teach wherein the flow path forming plate has a thickness of 0.5 mm to 5 mm.
Scarinci et al. does teach that the thickness of the porous sheets is preferably small, with thinner sheets improving compactness which in turn decreases cost and increases applicability to different designs which providing sufficient strength (Col. 6, lines 52-64). Barring a criticality or unexpected result, the finding of an optimum value for a known variable is obvious. Therefore, it would have been obvious to a person of ordinary skill in the art to arrive at a plate thickness of 0.5 mm to 5 mm if such a thickness provided the optimum results for strength and cost while still being applicable to the compressor (Scarinci et al. Col. 6, lines 52-64).
Regarding Claim 14, Scarinci et al. as modified by Tsugibashi et al. and further modified by Plank et al. teaches all the limitations of Claim 11 above. Scarinci et al. further teaches wherein an opening ratio of the plurality of through-holes in the flow path forming surface is 0.01 to 10% (Col. 5, lines 5-7).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable for disclosing a silencing device comprising: a flow path forming plate having a flow path forming surface forming a wall surface of a flow path through which a fluid flows; and a cavity defining portion defining a cavity on a reverse surface side facing a side opposite to the flow path forming surface with respect to the flow path forming plate, wherein the flow path forming plate has formed therein a plurality of fine through-holes which are configured to provide communication between the flow path forming surface and the reverse surface and which has a diameter from 0.01 mm to 0.5 mm; wherein the cavity defining portion has an outer peripheral wall portion integrally provided on the reverse surface of the flow path forming plate and surrounding an outer peripheral portion of the cavity; wherein the outer peripheral wall portion is formed by a plurality of plate-shaped outer peripheral plate members surrounding the outer peripheral portion of the cavity being stacked in a direction orthogonal to the flow path forming surface.
While known prior art discloses similar silencing devices, none of the known prior art, alone or in combination, teaches such a device where the outer peripheral walls of the cavity defining portion are formed by a plurality of plate-shaped plate members stacked orthogonal to the flow path. Therefore, the combination of features is considered allowable.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable for similar reasons as Claim 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (8955643), Lee (9255586), Kim (10385877), and Boast et al. (6983820) each teach a silencing device for a rotary machine with a plate forming a flow path side and a cavity on the reverse side, with a through-hole in communication with both sides.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RICHARD A EDGAR/Primary Examiner, Art Unit 3799